ORDER
PER CURIAM.
Defendant, Robert E. Ban, appeals from the judgment entered on a jury verdict finding him guilty of possession of a controlled substance (heroin) in violation of section 195.202, RSMo 2000, and possession of drug paraphernalia in violation of section 195.233, RSMo 2000. He contends the trial court clearly erred in rejecting his challenge, brought pursuant to Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), to the State’s peremptory strike of a black, female venireperson.
*879Having reviewed the briefs of the parties and the record on appeal, we conclude no clear error exists. State v. Drewel, 835 S.W.2d 494, 496 (Mo.App. E.D.1992). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).